         Case 7:20-cv-06604-PMH Document 12 Filed 12/04/20 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 7:20-cv-06604-PMH
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 100.37.133.120,

                       Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 100.37.133.120 (“Defendant”), through

Defendant’s counsel, Robert Cashman, Esq.. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: December 4, 2020                      Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
         Case 7:20-cv-06604-PMH Document 12 Filed 12/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
